Title: From George Washington to Jonathan Trumbull, Sr., 2 December 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Decemr 2d 1775

The reason of my giving you the trouble of this, is the late extraordinary and reprehensible conduct of some of the Connecticut Troops—Some time ago, apprehending that they, or part of them might be inclined to go home when the time of their inlistment should be up, I applied to the Officers of the several Regiments, to know whether it would be agreeable to the men to continue till the first of January, or till a sufficient number of other forces could be raised to supply their place, who informed me, that they believed the whole of them would readily stay till that could be effected. To my great surprise, last week I discovered their great uneasiness at the Service, and determination to leave it, and thinking it expedient that suitable

measures should be adopted for the defence and support of our Lands, I summoned the General Officers to Head Quarters, and was favored with a Delegation of three Members from the General Court of this Province, for that purpose—The result was, that the Minute Men and Militia, and Two thousand men from New-Hampshire should be called in by the 10th inst. for that purpose—With this determination the Connecticut Troops were made acquainted, and ordered and requested, as the time of most of them could not be out before then, to remain here, when they would be relieved—Notwithstanding this, yesterday morning several of them resolved to leave the Camp; and tho the greatest vigilence and industry were used, made their escape—Many were taken and brought back. I have enclosed you a list of those that got off from General Putnam’s Regiment only with their Arms and Ammunition, and who have thus basely deserted the cause of their Country at this critical juncture; and submit it to your judgment, whether some example should not be made of them.
I have the pleasure to inform you, that Capt. Manly of the Lee, has had the good fortune to take and bring in safe a Store Ship bound to Boston. I am Sir your most obedient Servant.

Go. Washington

